DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 – 10, and 14 - 21 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (the control device further includes: a second input unit that receives, from the operator, an input of a second operation instruction for the speech recognition-capable electronic device and an input of second information for communication corresponding to the second operation instruction; and a writer that, when the second input unit receives the input of the second operation instruction and the input of the second information for communication, writes, into the first storage, the second information for communication associated with the second operation instruction, the first input unit further receives, from the operator, a second input to which the second operation instruction is assigned, when the first input unit receives the second input, (i) the first reader reads out, from the first storage, the second information for communication corresponding to the second operation instruction, and (ii) the transmitter transmits, to the voice output device, the second information for communication read out by the first reader, the receiver further receives the second information for communication from the control device, and the output unit, when the receiver receives the second information for communication, outputs a second voice for the second operation instruction based on the second information for communication.). These limitations in conjunction with other limitations of the dependent and independent claims 3 -10 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (a second input unit that receives, from the operator, an input of a second operation instruction for the speech recognition-capable electronic device and an input of second information for communication corresponding to the second operation instruction; and a writer that, when the second input unit receives the input of the second operation instruction and the input of the second information for communication, writes, into the first storage, the second information for communication associated with the second operation instruction, the first input unit further receives, from the operator, a second input to which the second operation instruction is assigned, when the first input unit receives the second input, (i) the first reader reads out, from the first storage, the second information for communication corresponding to the second operation instruction, and (ii) the transmitter transmits, to the voice output device, the second information for communication read out by the first reader, the receiver further receives the second information for communication from the control device, and the output unit, when the receiver receives the second information for communication, outputs a second voice for the second operation instruction based on the second information for communication.).  These limitations in conjunction with other limitations of the dependent and independent claims 14 – 21 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658